Dear Mr. Pellegrin:
This office is in receipt of your opinion request of recent date where you ask us to consider whether you may simultaneously hold a full time position as an Economic Development Director with the Terrebonne Parish Consolidated Government and an elected position as a representative for the Terrebonne Parish School Board.
Your opinion request requires us to consult the Dual Officeholding Law found in LSA-R.S. 42:61 et seq. The general prohibitions are listed in LSA-R.S. 42:63. Specifically, LSA-R.S. 42:63(D) states:
     "No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office."
In order to determine whether your current situation invokes the preceding prohibition it is necessary to determine what type of offices you are holding. LSA-R.S. 42:62, which contains the applicable definitions, states:
     (1) "`Elective office' means any position which is established or authorized by the constitution or laws of this state or by the charter or ordinances or any political subdivision thereof, which is not a political party office, and which is filled by vote of the citizens of this state or of a political subdivision thereof.
     (2) "`Appointive office' means any office in any branch of government or other agency, board, or commission or any executive office of any agency, board, commission, or department which is specifically authorized by the constitution or laws of this state or by the charter or ordinances or any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or a political subdivision thereof."
     (3) "`Employment' means any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.
The position you hold with the school board constitutes an elective office within a political subdivision of the state. The position you hold with the Terrebonne Parish Consolidated Government is defined as employment as per your correspondence from Dale Norred, Human Resources Director of the Terrebonne Parish Consolidated Government enclosed with your opinion request.
Since your position with the Terrebonne Parish Consolidated Government is defined as employment, the prohibition under LSA-R.S. 42:63D would apply only if both offices are within the same `political subdivision.' A "political subdivision" is defined in LSA-R.S. 42:62(9) and states:
     "`Political subdivision' means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions." (Emphasis added).
Under this definition a school board would be a separate political subdivision from the parish. The prohibition concerning the simultaneous holding of both offices within the same political subdivision is therefore inapplicable.
In conclusion, you are allowed to serve as a school board member for Terrebonne Parish while at the same time continuing your employment with the Terrebonne Parish Consolidated Government.
Should you have any further questions, please contact this office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
BY: _________________________________________
                                     KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received: May 10, 1996
Date Released: May 24, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL